Citation Nr: 1227650	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-28 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977, with additional service in the Army Reserve. 
This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim for service connection for sinusitis. 

The issue of entitlement to service connection for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1992 rating decision, the RO denied service connection for sinusitis.  The veteran filed a notice of disagreement and was issued a statement of the case but did not file a timely appeal. 

2.  The evidence added to the record since the last final decision in March 1992 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for service connection for sinusitis and creates a reasonable possibility of an allowance of the claim. 


CONCLUSIONS OF LAW

1.  The March 1992 rating decision that denied the claim for service connection for sinusitis is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim for service connection for sinusitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for sinusitis is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran contends that while in service, he was exposed to the gas chambers and other gases multiple time per year.  He contends that that exposure caused him to experience sinus problems, for which he was treated in service, and has lead to his current chronic sinusitis.

The RO denied the Veteran's claim for service connection for sinusitis in a March 1992 rating decision.  At the time of the March 1992, the RO found that there was no evidence of sinusitis in service, thus service connection was denied.  

Although in the March 2008 rating decision on appeal, the RO declined to reopen the Veteran's claim for service connection for sinusitis, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1100, 20.1103 (2011).  Thus, the previous decision became final because the Veteran did not file a timely appeal following the December 1992 statement of the case. 

The claim for service connection may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his claim in August 2007.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision in March 1992 consisted of the Veteran's service treatment records.  

After a review of all the evidence, the Board finds that the evidence received since the last final decision in March 1992 is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating his claim. 

Newly received evidence includes service treatment records reflecting complaints of sinus problems when the Veteran cuts the grass in 2002 and a history of "seasonal sinusitis" in 2005 and findings of mildly swollen nasal mucosa.  The Veteran claimed that his current sinusitis was caused or aggravated by his service, namely, due to exposure to gas chambers in service.  In 1992, there was no evidence of sinus symptoms nor had the Veteran submitted any contention as to 
why his sinusitis was related to his service.  Thus, the new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an appellant's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for service connection for sinusitis is reopened.  To that extent only, the appeal is allowed. 


ORDER

As new and material evidence sufficient to reopen a claim for service connection for sinusitis has been received, the Veteran's previously-denied claim is reopened.


REMAND

The Veteran contends that while in service, he was exposed to gas chambers and other gases multiple times per year.  He contends that that exposure caused him to experience sinus problems, for which he was treated in service, and has lead to his current chronic sinusitis.

First, it is unclear whether the Veteran's complete service treatment records have been obtained.  Following his separation from active service in 1977, the Veteran had service in the Army Reserve, until 2005.  The Veteran has submitted treatment records from his reserve period which reflect complaints and findings of sinus problems.  Because it is unclear whether sinusitis had its clinical onset during a period of active duty for training, further attempts should be made to obtain his complete service treatment records.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the service treatment records from the Veteran's active service do not reflect any complaints, treatment, or diagnosis related to his sinuses, there is evidence of a current diagnosis of chronic sinusitis as referenced in the Veteran's VA treatment records beginning since at least 2005.  Moreover, the Veteran is competent to state that he noticed sinus pain or problems following his exposure to gas chambers while in service.  Accordingly, the Board finds that a VA examination and opinion with respect to the etiology of his sinusitis is necessary in this case.

Accordingly, the case is REMANDED for the following actions:

1.  Request all of the Veteran's Birmingham VA treatment records dated since August 2007and associate them with the claims file. 

2.  Contact the Veteran's Army Reserve unit or other appropriate records repository, to determine whether any of the Veteran's service treatment records for his period of Army Reserve service are available.  All reasonable attempts should be made to obtain such records.  All attempts to obtain these records should be documented in the claims file.  

3.  After the above-referenced development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any sinus disability present.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  For any chronic sinus disability found, the examiner should provide an opinion as to whether it is as least likely as not (50 percent probability or greater) that it had its clinical onset during or is otherwise related to active military service or whether it had its clinical onset during a period of active duty for training.

4.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


